DETAILED ACTION
Claims 1-18 were rejected in the Office Action mailed on 03/02/2022. 
Applicant’s response filed 08/15/2017 is acknowledged.  In the response applicant amended claims 1 and 5-7.  Claims 4 and 11-12 were canceled.
Claims 1-3, 5-10  and 13-18 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto et al. (US 2017/0043404 A1), herein Fukumoto as evidenced by The Chemical Company (Lauric Acid).

In regards to claims 1-2,  Fukumoto teaches copper particles having a particle size of 85.8 nm are coated with lauric acid [Abstract, 0105, 0141, 0183, Tables 2-3 example 1].  Fukumoto teaches copper particles are sintered at about 300-400 °C [0004]. Fukumoto further teaches the coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027, 0081, 00159].  Thus, it is expected that the when the copper coated particles are retained in an oxygen-containing atmosphere at a temperature of 400°C for 1 hour, the particle size of the copper fine particles exceeds 100 nm due to sintering while a copper condition is maintained.

In regards to claims 3 and 10,  Fukumoto teaches the limitations of claims 1-3 as set forth above.  Fukumoto further teaches the lauric acid coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027].  Lauric acid has a boiling point of 297.9 °C [The Chemical Company]. Thus, it is expected that when the copper fine particles are baked in a nitrogen atmosphere with an oxygen concentration of 3 ppm, not less than 60 wt.% of the surface coating is removed at 350°C. 

In regards to claims 5-6 and 13,  Fukumoto teaches the limitations of claims 1 and 5 as set forth above. Fukumoto further teaches the coating is formed from lauric acid [0150 Tables 2-3 Example 1]

In regards to claims 8 and 15-16,  Fukumoto teaches the limitations of claims 1-2 as set forth above.  Fukumoto does not expressly teach that the particles are made into pellets.  However, as Fukumoto teaches the lauric acid coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027, Tables 2-3 example 1].  Lauric acid has a boiling point of 297.9 °C [The Chemical Company].  Thus, it is expected that when a pellet is made by pressing the copper fine particles at 127 MPa for 1 minute and retained in an oxygen-containing atmosphere at a temperature of 300°C for 1 hour, a volume resistivity of the pellet becomes not more than 4.0 x 10-5 (Ωcm) as the coating would be removed from the particles and only pure copper particles would be present in the pellet [0290].

In regards to claim 9,  Fukumoto further teaches copper particles having a particle size of 85.8 nm are coated with lauric acid [Abstract, 0105, 0141, 0183, Table 2-3 example 1].  Fukumoto teaches copper particles are sintered at about 300-400 °C [0004]. Fukumoto further teaches the coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027].  Thus, it is expected that the when the copper coated particles are retained in an oxygen-containing atmosphere which is a nitrogen atmosphere with an oxygen concentration of 3 to 100 ppm at a temperature of 400°C for 1 hour, the particle size of the copper particles exceeds 100 nm due to sintering while a copper condition is maintained.

In regards to claims 17 and 18,  Fukumoto teaches the limitations of claims 2-3 as set forth above.  Fukumoto further teaches the lauric acid coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027].  Lauric acid has a boiling point of 297.9 °C [The Chemical Company]. Thus, it is expected that the when the copper coated particles are retained in an oxygen-containing atmosphere which is a nitrogen atmosphere with an oxygen concentration of 3 to 100 ppm at a temperature of 400°C for 1 hour, the particle size of the copper fine particles exceeds 100 nm due to sintering while a copper condition is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2020/0131392 A1).

In regards to claims 1-2, Kawasaki teaches fine copper particles having an average particle diameter of not less than 1 nm and less than 100 nm [Abstract, 0014, 0018].  This overlaps the claimed range.  The particles are coated with a protective layer of at least one member selected from the group consisting of C3-6 primary alcohols, C3-6 secondary alcohols, and derivatives thereof [Abstract, 0019, 0037].  Kawasaki further teaches the copper particles are sintered in a low temperature range at 120° C. or less in a non-reducing atmosphere under ordinary or reduced pressure, or at 150° C. or less in a reducing atmosphere such as air under ordinary pressure [0039].  Thus, the particles are expected to sinter and have a size greater than 100 nm when the copper coated particles are retained in an oxygen-containing atmosphere at a temperature of 400°C for 1 hour.
Claims 1-2  define the product by how the product was made.  Thus, claims 1-2 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a coating of an organic substance comprising a hydrocarbon and either a carboxyl group or a hydroxyl group [Instant Spec. 0025, 0036].  The reference suggests such a product.

In regards to claims 3 and 10,  Kawasaki teaches the limitations of claims 1-2 as set forth above.  Kawasaki teaches the coating decomposes at 150°C or less [0008, 0070].  Thus, it is expected that when the copper fine particles are baked in a nitrogen atmosphere with an oxygen concentration of 3 ppm, not less than 60 wt.% of the surface coating is removed at 350°C. 

In regards to claims 5-7, 13-14, Kawasaki further teaches the copper particles are coated with a protective layer of at least one member selected from the group consisting of C3-6 primary alcohols, C3-6 secondary alcohols, and derivatives thereof [Abstract, 0019, 0037].  
Claims 5-7 define the product by how the product was made.  Thus, claims 5-7 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a coating of an organic substance comprising a hydrocarbon and either a carboxyl group or a hydroxyl group [Instant Spec. 0025, 0036].  The reference suggests such a product.


In regards to claims 9 and 17-18, Kawasaki teaches the limitations of claims 1-3 as set forth above.  Kawasaki further teaches the copper particles are sintered in a low temperature range at 120° C. or less in a non-reducing atmosphere under ordinary or reduced pressure, or at 150° C. or less in a reducing atmosphere such as air under ordinary pressure [0039].  Thus, the particles are expected to sinter  and have a size greater than 100 nm when the copper coated particles are retained in an oxygen-containing atmosphere of 3 to 100 ppm at a temperature of 400°C for 1 hour. 


In regards to claims 8 and 15-16,  Kawasaki teaches the limitations of claims 1-3 as set forth above. Kawasaki further teaches the sintered particles have a volume resistivity of 1.7 ± 0.8 x 10-4 Ωcm or less [0155, Fig. 1]. Thus, it is expected that when a pellet is made by pressing the copper fine particles at 127 MPa for 1 minute and retained in an oxygen-containing atmosphere at a temperature of 300°C for 1 hour, a volume resistivity of the pellet becomes not more than 4.0 x 10-5 (Ωcm).

Response to Arguments
The 112 d rejection is withdrawn upon further consideration.
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Regarding Fukumoto, applicant primarily argues the acid coating of Fukumoto does not meet the limitation of the surface coating comprises an organic substance generated by the thermal decomposition of an organic acid.  This is not persuasive.  The claim limitation defines the product by how the product was made.  Thus, the claim is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a coating of an organic substance comprising a hydrocarbon and either a carboxyl group or a hydroxyl group [Instant Spec. 0025, 0036].  The reference suggests such a product as an acid of Fukumoto is an organic substance comprising a hydrocarbon and a carboxyl group.
Further, new grounds of rejection based on Kawasaki (US 2020/0131392 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784